Opinion filed October 27, 2011




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00108-CR
                                         __________

                     ANTONIO PEREZ MARTINEZ, Appellant

                                                V.

                                 STATE OF TEXAS, Appellee


                           On Appeal from the 277th District Court

                                   Williamson County, Texas

                              Trial Court Cause No. 10-546-K277


                            MEMORANDUM                  OPINION
       Antonio Perez Martinez entered an open plea of guilty to the offense of bail jumping and
failing to appear. TEX. PENAL CODE ANN. § 38.10 (West 2011). After accepting appellant’s
guilty plea, the trial court sentenced him to confinement in the Institutional Division of the Texas
Department of Criminal Justice for a term of six years. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief. A response has not been filed.1 Court-appointed counsel
has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).                                              Following the
procedures outlined in Anders and Schulman, we have independently reviewed the record, and
we agree that the appeal is without merit and should be dismissed. Schulman, 252 S.W.3d at
409.
       We note that counsel has the responsibility to advise appellant that he may file a petition
for discretionary review with the clerk of the Texas Court of Criminal Appeals seeking review
by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant on
appeal shall, within five days after the opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                                                              PER CURIAM



October 27, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




       1
           By letter, this court granted appellant thirty days in which to exercise his right to file a response to counsel’s brief.

                                                                   2